00

UNITED STATES DISTRICT COURT
_ FOR THE DISTRICT OF COLUMBIA

 

UNITED STATES OF AMERICA,
v.

Crim. Action No. 08-00089-01 (CKK)

BARNARD V. MORGAN,

Defendant.

 

 

ORDER
(March 7, 2019)

This case comes before the Court upon the receipt of a [1 11] Report and Recommendation
dated February 13, 2019, from l\/lagistrate Judge Deborah A. Robinson. The Report and
Recommendation indicates that the proceedings in accordance with the referral of the hearing on
violation of Defendant’s supervised release “spanned a period of well over two years, concluding
in Decernber 2018.” Report and Recommendation, ECF No. 111, at l. The matter was initially
referred to the Magistrate Judge upon allegations of Defendant’s Grade A violation arising from
his l\/Iarch 31, 2016 arrest in the District of Columbia, but “[d]uring the pendency of the Superior
Court matter, the Probation Office alleged a total of 25 Grade C violations.” Id. By the time of
the Decernber 12, 2018 Preliminary Revocation Hearing, the Probation Office had withdrawn 4 of
those 25 violations, “1eaving a total of 21 .” See id. at 2. “At the final hearing before the [Magistrate
Judge], Defendant conceded 20 of the remaining 21 alleged Grade C violations, but offered and
proffered an explanation - supported by evidence - in mitigation.” See ia'. at 2. The violations
that were conceded by the Defendant at the hearing were violations numbered 2 through 19 and
25 and 26. Violation No. 24 was not conceded by the Defendant. See Hearing Transcript, ECF

NollO.

The Probation Officer asked the Court to revoke Defendant’s supervised release, sentence
Defendant to a period of incarceration at the “low end” of the 8-14 months Guideline range and
impose a term of supervised release for 24 months. The Government concurred with the Probation
Office’s recommendation The Defendant, through counsel, asked that his term of supervised
release be extended by 12 months. The l\/lagistrate Judge recommended that this Court extend
Defendant’s term of supervised release by 12 months. No objections to the Magistrate Judge’s
Report and Recommendation have been received by the Court

Accordingly, it is this 7‘h day of March 2019,

ORDERED that the Report and Recommendation is hereby ADOPTED IN PART. This
Court adopts the Defendant’s concession of violations numbered 2 through 19 and 25 and 26, and
his non-concession of violation number 24. At this time, the Court declines to adopt the
sentencing recommendation set forth in the Report and Recommendation. lt is

FURTHER ORDERED that the case has previously been scheduled for a Final Hearing
on Revocation _ relating to Defendant’s separate violation of release conditions _ on March 25,
2019, at 10:00 A.l\/l. in Courtroom 28A. The parties should be prepared to address their sentencing
recommendations relevant to the violations that were the subject of the Report and

Recommendation at that Final Hearing on Revocation.

ca%&o I<t»@/.M \<
CoLLEEN KoLLAR-I’<oTELLY
United States District Judge

